Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 1 of 12 PAGEID #: 1

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
V. ) +
"20 |
RYAN JAMES MCCONNELL CaseNo. |) 2 ui a3
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of in the county of HAMILTON in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
SEE ATTACHMENT A

18 U.S.C. 2252A(a)(1), 2252A(b)(1) Transportation of Child Pornography
and 2

Possession of Child Pornography
18 U.S.C. 2252A(a)(5)(B) and (b)(2)

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT

@ Continued on the attached sheet.

he

Complainant's signature

[oe

SA JESSICA PAUL

Printed name and title

Sworn to before me and signed in my presence.
via FaceTime video

Date: 12/4/2020
Judge's signature

City and state: CINCINNATI, OHIO HONORABLE KAREN L. LITKOVITZ

Printed name and title
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 2 of 12 PAGEID #: 2

ATTACHMENT A

COUNT ONE
(Transportation of Child Pornography)

On or about January 17, January 30, and February 21, 2020, in the Southern
District of Ohio and elsewhere, the defendant, RYAN JAMES MCCONNELL, did
knowingly transport, and aid and abet the transportation of child pornography, that is,
visual depictions of a minor engaging in sexually explicit conduct, using any means and
facility of interstate and foreign commerce, and in and affecting interstate and foreign
commerce by any means, including by computer.

In violation of Title 18 United States Code, Sections 2252A(a)(1), 2252A(b)(1),
and 2.

COUNT TWO
(Possesion of Child Pornography)

On or about October 22, 2020, in the Southern District of Ohio, the Defendant,
RYAN JAMES MCCONNELL, did knowingly possess a computer disk, and other
material, to wit: a SD Card: San Disk Ultra 128 GB, that contained an image of child
pornography, as defined in Title 18, United States Code, Section 2256(8)(A), that had
been mailed, shipped and transported using any means and facility of interstate and
foreign commerce, and in and affecting interstate and foreign commerce by any means,
including by computer, and which was produced using materials that had been mailed,
shipped and transported in and affecting interstate and foreign commerce by any means,
including by computer.

In violation of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 3 of 12 PAGEID #: 3

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A COMPLAINT

I, Jessica Paul, a Special Agent with the Federal Bureau of Investigation (FBI), being first

duly sworn, hereby depose and state as follows:

1. I make this affidavit in support of an application for a Complaint.

2. I have been employed as a Special Agent with the Federal Bureau of Investigation
(FBI) since September 2017. Prior to my employment at the FBI, I was employed for two years
as a Cyber Analyst for the Department of Defense Cyber Crime Center. While employed by the
FBI, I have investigated federal criminal violations related to high technology or cybercrime,
money laundering, and credit card fraud. In my training relating to violations of child
exploitation and child pornography, I have become familiar with the methods and schemes
employed by persons who collect child pornography, including the use of computers to store
such material. I have gained experience through training at the FBI and everyday work relating
to conducting these types of investigations. As a federal agent, I am authorized to investigate
violations of United States laws and to execute warrants issued under the authority of the United
States.

3, The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the charges in the requested Complaint
and does not set forth all of my knowledge about this matter.

4. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. § 2252A(a)(1) & (b)(1)
(Transportation of Child Pornography) and 18 U.S.C. § 2252A(a)(5)(B) (possession of child
pornography) have been committed by RYAN JAMES MCCONNELL (DOB XX/XX/1991)!.

5. In August, 2020, your affiant was contacted by FBI El Paso regarding a KIK
group called “Toddlers” being utilized as a platform for sharing and viewing child pornography.

6. Between 1/16/2020 and 3/16/2020, an undercover FBI employee, who is a
member of an FBI Child Exploitation Task Force in Midland, Texas out of the El Paso Division

 

' Birth dates redacted to comply with CM/ECF filing requirements.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 4 of 12 PAGEID #: 4

was connected to the Internet in an online undercover capacity from a cell phone located in
Midland, Texas. A software program was used to record the online activity, chats, and images
identified within KIK, a mobile messaging application.

i. KIK refers to KIK messenger, a free mobile application that permits users to send
messages and other content, including videos and images. The undercover FBI employee was
invited into a KIK group frequented by individuals who have a sexual interest in children. The
KIK group was titled "Toddlers" and users routinely posted and viewed images and videos of
child sexual abuse material involving toddlers and babies.

8. Members within this group distributed hundreds of videos/images of child rape,
described as nude prepubescent age children, including infants and toddlers, engaged in sexual
acts with adults and other children. A lot of the videos/images of child sexual abuse material
(CSAM) in the groups were distributed via "links", which directed members to online digital
storage folders typically known as "Mega" or "Dropbox" links. KIK user FREE2341 posted links
to the group containing numerous videos depicting nude prepubescent age children masturbating,
inserting objects into their anus and vagina, and being filmed in sexually explicit positions. The
undercover FBI employee screen recorded a sample of these videos from the links for reference
and evidence. The undercover employee also downloaded the content of the Dropbox link for
reference and evidence.

9. According to the undercover FBI employee, KIK Username FREE2341,
identified as a member of the KIK "Toddlers" group, distributed the following content to the
group:

a. 01/17/2020 Screen Recording - Approximately 1:58 mark in the recording
i. 01/17/2020 - FREE2341 posted a "Mega" link containing 2.46 GB of
digital content involving CSAM/child pornography.
b. 01/30/2020 Screen Recording - Approximately 1:20 mark in the recording
i. 01/30/2020 - FREE2341 posted a "Dropbox" link containing 15.3 GB of
CSAM/child pornography. The “Dropbox” file was labeled New 2 and
said Jorge Lerenzo was sharing the files.
c. 02/21/2020 Screen Recording - Approximately 25:25 mark in the recording
i. 02/21/2020 - FREE2341 posted a "Mega" link containing 702.81 MB of
CSAM/child pornography.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 5 of 12 PAGEID #: 5

10. On 9/23/2020, I received and reviewed content received from the undercover FBI
employee which included both the content of the Dropbox link sent by KIK user FREE2341 and
the activity recorded by the software program used to record the online activity of the KIK group
“Toddlers”. Utilizing forensic analysis software which matches the hash values of the
downloaded files to the hash values of previously identified CSAM and/or child pornography, I
observed the following; 12 files were identified as known CSAM/child pornography.

11. A review of the above referenced Dropbox content revealed the majority of the
videos depicted prepubescent females and males, including infants and toddlers nude or in
varying degrees of undress and engaged in sexual acts with adults and other children.

Note: The Dropbox link contained over 15GB of CSAM/child pornography and child erotica.
The summary below is only a small excerpt from the contents and is not meant to depict the
contents in its entirety.
a. 170 videos, the majority of which depicted prepubescent females and males nude
or in varying degrees of undress and engaged in sex acts
b. 1 folder labeled Young3 which contained
i. Two videos of prepubescent nude females rubbing their vaginal areas
while masturbating. The vagina was the focal point of the videos
c. 1 folder labeled Yup containing subfolders; Lovely, PostVideos!-, and
PostVideos!-1
i. The folder “PostVideos!” contained a video with a prepubescent female
toddler placing her lips on and around an adult penis, then kissing the
penis and finally inserting the penis into her mouth.
ii. The folder “PostVideos!” contained a video showing an adult male
repeatedly inserting his penis into the anus of a prepubescent female.

iii. In another video labeled “3yo Beauty-Quicktime”, 31 seconds in length, a
prepubescent female toddler has adult male penis inserted into her mouth
as his hands guide her head back and forth on the penis.

iv. In folder labeled “Looking 4 more like”, a video labeled 4-Quicktime,
2:01 in length, a prepubescent female has her legs tied to what appears to
be a post, with a white cloth, so as to keep them spread open. As an adult

male inserts his penis into the vagina and anus of the prepubescent female.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 6 of 12 PAGEID #: 6

As the penis enters her anus, the adult male inserts his finger into her
vagina, before finally ejaculating onto her stomach.

12. On February 21, 2020, KIK User FREE2341 shared a Mega Drive Link with the
KIK Group “Toddlers”. The undercover FBI employee utilized a software program to record the
contents of the link within the KIK and Mega Drive applications.

i. Areview of the captured content reveals that the majority of the
thumbnails to the 25 videos found in the link depict prepubescent males in

varying degrees of undress.

13; On January 23, 2020, legal process was served to Kik.com for KIK User
FREE2341. On January 24, 2020, Kik.com responded with subscriber data and recent IP
address(es) for FREE2341 that revealed the following:

i. On 2019/12/04 21:03:58 UTC, the following device accessed KIK User account
FREE2341; brand=Motorola, device-type=android, model=XT1650
ii, On2019/12/26 at the following times, IP address 174.233.14.183 accessed KIK
User account FREE2341:
a.2019/12/26 13:16:42 UTC
b.2019/12/26 13:25:11 UTC
c.2019/12/26 13:41:00 UTC
d.2019/12/26 14:11:26 UTC
e.2019/12/26 14:15:16 UTC
iii. On 2019/12/26 at the following times, IP address 174.233.144.174 accessed KIK
User account FREE2341:
2019/12/26 15:31:19 UTC
2019/12/26 17:16:42 UTC
2019/12/26 17:38:41 UTC
2019/12/26 17:39:32 UTC
2019/12/26 17:43:51 UTC
2019/12/26 17:52:44 UTC
2019/12/26 18:11:02 UTC
2019/12/26 18:19:21 UTC
2019/12/26 18:39:24 UTC
j. 2019/12/26 18:39:55 UTC

os Pf

a 9

> 0 m 9

_
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 7 of 12 PAGEID #: 7

k. 2019/12/26 18:53:56 UTC
1. 2019/12/26 18:58:35 UTC
m. 2019/12/26 19:03:41 UTC
n. 2019/12/26 19:03:56 UTC
2019/12/26 19:08:58 UTC
p. 2019/12/26 19:12:36 UTC
q. 2019/12/26 19:35:54 UTC
r. 2019/12/26 20:53:14 UTC
s. 2019/12/26 22:25:07 UTC
iv. On 1/17/2020 between 00:05:39 UTC and 23:57:28 UTC, IP addresses
75.185.247.250 and 174.233.130.135 accessed KIK User account FREE2341, 55

2

times throughout the day.

14. On August 21, 2020, legal process was again served to Kik.com for KIK User
FREE2341. On August 25, 2020, Kik.com responded with subscriber data and recent IP
address(es) for FREE2341 that revealed the following:

a. Subscriber: First Name: Amon, Last Name: Anand, Email:

wise33775@mail.com, Username: FREE2341, Registration Timestamp: 04

December 2019 15:03:58 UTC
b. On 2020/02/09 20:30:28 UTC, the following device accessed KIK User
account FREE2341; brand=Motorola, device-type=android, model=moto g(7)
c. On 2020/05/05 14:31:10 UTC, IP address 75.185,247.250 accessed the KIK

User account FREE2341.
15. On 3/25/2020, legal processed was served Charter Communications Inc. for IP

address 75.185.247.250. On 5/27/2020, Charter Communications provided subscriber

information for IP address 75.185.247.250, which revealed the following:

Target Details 75.185.247.250, 12/27/2019 10:38:00 PM, GMT, 0
Subscriber Name: RYAN MCCONNELL

Subscriber Address: 543 ASPEN GLEN DR, APT 509,, CINCINNATI, OH
452441885

User Name or Features: rjm1819@gmail.com

Phone number: 5139672209

Account Number: 459177505

Current Lease Start: 11/21/2019 12:11:07 AM

Lease End: 3/27/2020 2:20:11 PM
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 8 of 12 PAGEID #: 8

16, On 8/21/2020, legal process was served to Verizon Wireless (Verizon) for IP
174.233.14.183 and 174.233.144.174 (which were seen accessing KIK User account FREE2341)

for the following dates/times:

2019/12/26 13:16:42 UTC 1577366202251 CAN "ip":"174.233.14.183"
2019/12/26 13:25:11 UTC 1577366711404 CAN "ip":"174.233.14.183"
2019/12/26 13:41:00 UTC 1577367660462 CAN “ip":"174.233.14.183"
2019/12/26 14:11:26 UTC 1577369486421 CAN "ip":"174.233.14.183"
2019/12/26 14:15:16 UTC 1577369716041 CAN "ip":"174.233.14.183"
2019/12/26 15:31:19 UTC 1577374279809 CAN "ip":"174.233.144.174"
2019/12/26 17:16:42 UTC 1577380602118 CAN "ip":"174.233.144.174"

2019/12/26 17:38:41 UTC 1577381921768 CAN "ip":"174.233.144.174”

17. On 8/26/2020, Verizon Wireless responded with a list containing approximately
300 entries for IP address 174.233.14.183 and approximately 600 entries for IP address
174.233.144.174. Verizon explained that the two identified IP addresses were Natting IPs, which
have many different users at the same time. The report provided by Verizon contained all the
phone numbers that utilized the IP addresses during the time frame requested. However, only one
phone number utilized both IP addresses on the same date/times referenced above.

18. | MTN 513-967-2209 was the only number seen accessing Verizon IP addresses
174.233.144.174 and 174.233.14.183 at the above referenced time. Additionally, Verizon logs
show MTN 513-967-2209 also utilized IP address 174.233.130.135 on 2020/01/17 18:29, the
same date/time that IP addresses was seen accessing KIK User account FREE2341.

19. On 8/27/2020, legal process was served to Verizon Wireless for MTN 513-967-
2209. On 9/16/2020, Verizon provided subscriber information which revealed the following:

MTN 513-967-2209
Account Number: 481759895-1
Subscriber: MCCONNELL, RICK
Address: 5886 Stonebridge Cir, Apt 304, Milford, OH 45150-2394
DevicelD: "89148000003211819078"
Model Name: MOTO G7 UNLOCKED XT1962-1
IMEI: "355569093527 138"
20. A review of the Verizon Wireless returns from 9/16/2020 compared with the KIK

returns from 1/24/2020, revealed the following:
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 9 of 12 PAGEID #: 9

21.

Verizon IP address 174.233.130.135 was assigned to Verizon Wireless MTN
513-967-2209 on 1/17/2020 from approximately 13:09 through 23:31.

On 1/17/2020 from approximately 12:53:17 UTC through 22:32:54 UTC IP

address 174.233.130.135 accessed KIK user account FREE2341 21 times.
On 1/17/2020, KIK User account FREE2341 shared the “Mega” link with

KIK group “Toddlers” containing 2.46 GB of digital content involving
CSAM/child pornography.

phone lines as well;

The Verizon Account associated with MTN 513-967-2209 includes the following

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other MTN | Account MTN MTN Effective Disconnect Associated user per Open
Number Status Date Date Source

3176708912 | 481759895-1 | A 10/15/2015 Ryan A. Olsen
5132892033 | 481759895-1 A 12/31/2015 Richard McConnell
5135207817 | 481759895-1 D 5/31/2012 8/10/2015 N/A
5135353014 | 481759895-1 D 5/31/1995 12/31/2015 N/A
5136175555 | 481759895-1 D 5/14/2016 11/10/2017 N/A
5137604449 | 481759895-1 A 1/3/2016
5138016583 | 481759895-1 A 8/8/2017 Jordan Shook (McConnell)
5139674870 | 481759895-1 A 6/16/2008 Lynda McConnell

22. Mobile Telephone number 513-967-2209 was utilized by Ryan J McConnell on

 

the Charter Communications account. Additionally, a search of public records and law
enforcement databases links MTN 513-967-2209 to Ryan McConnell.

23. In September 2017 and October 2020, legal process was served to SitterCity, 20
West Kinzie, Chicago, IL 60654 for an account associated with Ryan McConnell.

24. McConnell registered for three SitterCity accounts using phone numbers 513-967-
2209 and 513-555-5555, DOB XX/XX/1991, and email addresses rym1819@gmail.com,

meconnrj@mail.uc.edu, and lonewolf46518@mail.com.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 10 of 12 PAGEID #: 10

25. Pursuant to Federal Search Warrant 1:20-MJ-00758 issued in the United States
District Court for the Southern District of Ohio, a search was conducted at the residence of Ryan
J. McConnell of 543 Aspen Glen Drive, Apartment 509, Cincinnati, Ohio 45244, on October 22,
2020.

26. Ryan J. McConnell, his wife Jordan A. McConnell and their daughter Marcella K.

McConnell were present at the time of the search.

27. While executing the search warrant, agents found the following device located on
a nightstand next to the bed McConnell shared with his wife; a Motorola (android) Model

XT1962.
28. | Open source research reveals the Motorola XT1962 is also known as the Motorola

Moto G7, the same device seen accessing KIK User account FREE2341on 2020/02/09 20:30:28

UTC.
29, The device in question, a Motorola Moto G7 (XT1962), contained a micro SD

card’, containing child pornography. The descriptions below are not meant to depict the entire
contents of the SD card. These are just a small example of the contents:

a. Video 1: Prepubescent boy removing his diaper as camera remains
focused on his genitals. The boy touches his penis and shows his diaper
filled with human feces to the camera. The boy exits the view of the
camera before returning with and placing a clean diaper on himself.

b. Video 2 (Boy with drynite.avi): Pubescent boy exposes penis, then places
a diaper on himself before masturbating on exterior of diaper. He then
removes diaper and continues to masturbate as his penis becomes erect
while lying on a bed. After ejaculating he wipes his penis with is pillow.

c. Video 3 (SuperMegaanthony 123-wearing diapers-email.mp4): Pubescent
male wearing a diaper while rubbing his genital area as his erect penis
stretches the diaper. The genital area is the focus of the video.

d. Video 4 (Gay-teens-bareback-at-home-1537354450070): Camera is
focused on a teenage male penis as another male engages in anal sex with
him. At the 3:25 mark, the teenage male’s face appears and at the 3:43

mark, the second teenage male face appears. The focus of the video is the

 

? This micro SD Card is a San Disk Ultra 128 GB and was manufactured in China.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 11 of 12 PAGEID #: 11

penis and genital area of the boys as one repeatedly inserts his penis into
the others anus.

30. Additionally agents found evidence that McConnell was communicating with
someone in Louisville, KY (hereafter cooperating witness) pertaining to a childcare position.

31. On October 30, 2020, agents contacted the cooperating witness via telephone and
confirmed the following:

a) On or around October 21, 2020, the cooperating witness recalls responding to the
following ad on Craigslist “Babysitting Available Anytime”.
b) The cooperating witness emailed the following; “I’m looking for a babysitter. Call
me: 2029298044”.
c) On 10/21/2020, the cooperating witness engaged in the following text
communications with phone number 586-804-7182:
i. (586-804-7182): Hi, You messaged me about child care. What days and
hours are you needing?
ii. (cooperating witness): September 18 up to January 10
iii. (cooperating witness): Live in for 3 weeks
iv. (586-804-7182): How many kids? Certain hours?
v. (586-804-7182): Oh. Where at? How many kids? Ages?
vi. (cooperating witness): 14,12 years old
vii. (586-804-7182): Any special needs?

32. A review of McConnell’s device, the Motorola Moto G7 (XT1962), revealed the
application TextFree®, utilizing phone number 586-804-7182. The application also had a text
message thread with cooperating witness containing the same messages above that were
provided.

33. A review of McConnell’s device, the Motorola Moto G7 (XT1962), revealed the
application Proton Mail*, utilizing email address life4748@protonmail.com. The folder labeled
“Trash” had two emails:

a) Subject: Babysitting Available Anytime; date: Oct 21; from: cooperating witness

 

3 TextFree is an application made by Pinger that allows users to text and call over the internet for free or for a price.
The application runs on iOS, Android, Microsoft Windows and Macintosh devices.
4 ProtonMail is an end-to-end encrypted email service founded in 2013 in Geneva, Switzerland.
Case: 1:20-mj-00913-KLL Doc #: 1 Filed: 12/04/20 Page: 12 of 12 PAGEID #: 12

b) Subject: Tell people about your TextFree number; date: Oct 14; from: TextFree

34. On 11/6/2020, legal process was served to Craigslist for Post ID: 7203012217 and
email address life4748@protonmail.com. Response to the legal process revealed the following:

a) McConnell created at least 20 Craigslist Ads offering child care and/or
babysitting services utilizing email address life4748(@protonmail.com.

b) Four of the IP addresses used to create the Ads resolve to McConnell’s Verizon IP
addresses, while 15 of the IP addresses used to create the Ads resolved to
McConnell’s Charter Communications IP address (75.185.247.250).

35. During the non-custodial interview, agents told McConnell repeatedly that he was
not in custody, that he did not have to answer any questions, and that he was free to leave at any
time. During the non-custodial interview, McConnell admitted to sending the links containing
child pornography and to viewing child pornography.

36. I therefore respectfully request that a criminal complaint be granted upon this

affidavit.

Respectfully submitted,

ea mon

Jessica Paul
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on December 4 , 2020

KA L. LITKOVIT.
UNITED STATES MAGISTRATE JUDGE
